Name: Commission Implementing Decision of 9Ã November 2011 on a financial contribution from the Union towards emergency measures to combat foot-and-mouth disease in Bulgaria in 2011 (notified under document C(2011) 7993)
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural policy;  cooperation policy;  agricultural activity;  economic policy
 Date Published: 2011-11-11

 11.11.2011 EN Official Journal of the European Union L 293/36 COMMISSION IMPLEMENTING DECISION of 9 November 2011 on a financial contribution from the Union towards emergency measures to combat foot-and-mouth disease in Bulgaria in 2011 (notified under document C(2011) 7993) (Only the Bulgarian text is authentic) (2011/730/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 14 thereof, Whereas: (1) Foot-and-mouth disease is a highly contagious viral disease in wild and domestic cloven-hoofed animals with a severe impact on the profitability of livestock farming causing disturbance to trade within the Union and export to third countries. (2) In the event of an outbreak of foot-and-mouth disease, there is a risk that the disease agent spreads to other holdings keeping animals of susceptible species within the affected Member State, but also to other Member States and to third countries through movements of live susceptible animals or their products. (3) Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (2) sets out measures which in the event of an outbreak are to be implemented by Member States as a matter of urgency to prevent further spread of the virus. (4) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. Pursuant to Article 14(2) of that Decision, Member States shall obtain a financial contribution towards the costs of certain measures to eradicate foot-and-mouth disease. (5) Article 14(4) of Decision 2009/470/EC lays down rules on the percentage of the costs incurred by the Member State that may be covered by the financial contribution from the Union. (6) The payment of a financial contribution from the Union towards emergency measures to eradicate foot-and-mouth disease is subject to the rules laid down in Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (3). (7) Outbreaks of foot-and-mouth disease occurred in Bulgaria in the first six months of 2011. Bulgaria took measures in accordance with Directive 2003/85/EC to combat those outbreaks. (8) The authorities of Bulgaria were able to demonstrate through reports provided in the Standing Committee on the Food Chain and Animal Health and continuous submission of information on the development of the disease situation that they have efficiently implemented the control measures provided for in Directive 2003/85/EC. (9) The authorities of Bulgaria have therefore fulfilled their technical and administrative obligations with regard to the measures provided for in Article 14(2) of Decision 2009/470/EC and Article 6 of Regulation (EC) No 349/2005. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Union to Bulgaria 1. A financial contribution from the Union shall be granted to Bulgaria towards the costs incurred by this Member State in taking measures pursuant to Article 14(2) and (4) of Decision 2009/470/EC, to combat foot-and-mouth in Bulgaria in the first six months of 2011. 2. The financial contribution from the Union shall be equal to 60 % (sixty percent) of the total eligible expenditure. 3. The amount of the financial contribution mentioned in paragraph 1 shall be fixed in a subsequent decision to be adopted in accordance with the procedure established in Article 40(2) of Decision 2009/470/EC. Article 2 Addressee This Decision is addressed to the Republic of Bulgaria. Done at Brussels, 9 November 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 306, 22.11.2003, p. 1. (3) OJ L 55, 1.3.2005, p. 12.